DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  replace “an image projection system” with “the image projection system” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the Fresnel lens is directly contacted to the light-diffusion member” is indefinite. The Examiner is unclear about how does the Fresnel lens 41 [fig 5] is directly contacted to the light-diffusion member 23 [fig 5]. Fig 5 shows a heat-transfer member 22 and a heat sink 24 are stacked between Fresnel lens 41 and the light-diffusion member 23. So, the Fresnel lens is directly contacted to the light-diffusion member is ambiguous. The Applicant is required to clarify.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8, 9, 13, 14, 16, 18, 19 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 11, 12, 13 of co-pending Application No. 17/748143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the co-pending application claim a head-up display comprising: a liquid-crystal panel including a display screen; a Fresnel lens which is on an opposite side of the liquid-crystal panel from the display screen; a light-diffusion member between the liquid-crystal panel and the Fresnel lens; a backlight emitting light toward the Fresnel lens; a heat sink accommodating the light-diffusion member, the backlight and the Fresnel lens; and a mirror that forms a virtual image corresponding to an image displayed on the display screen of the liquid-crystal panel, in a target space; a body part accommodating the light-diffusion structure, the backlight and the Fresnel lens; the body part has a plurality of plate-shaped fins protruding from an outer surface of the heat sink in a direction intersecting a direction in which the light-diffusion structure and the Fresnel lens are arranged; the body part is made of aluminum; light emitted from the backlight diverges in a direction toward the Fresnel lens; light emitted from the backlight converges in a direction toward the Fresnel lens; the light-diffusion member is made of glass or resin; the light-diffusion member is made of resin in which fine particles are dispersed and the backlight includes light emitting diodes or laser diodes. The only difference between the instant application and the co-pending application is having a length of the liquid-crystal panel in a longitudinal direction of the head-up display is longer than a length of the light-transmissive member in the longitudinal direction. Moreover, the claims of the instant application are broader than the claims of the co-pending application which would have been obvious.   
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-20 will be allowed if earlier claim objection and 112(b) rejections are successfully overcome.
As of claim 1, the closest prior art Matsuhiro et al. (US 20120147281 A1) teaches a stereoscopic image display apparatus 1 that has a backlight 2, a liquid crystal display 3, and a switching retarder 8 of an optical unit, in this order, and has a controlling apparatus 12 which controls the backlight 2, the liquid crystal display 3 and the switching retarder 8. Further, these are accommodated in a housing (not illustrated). Furthermore, as illustrated in FIG. 1, the stereoscopic image display apparatus 1 has polarized glasses 10. A viewer 50 who views stereoscopic images wears these polarized glasses 10, and views images on the screen from the front surface side of the switching retarder 8. The backlight 2 is arranged in the farthest side of the stereoscopic image display apparatus 1 seen from the viewer 50. Further, the backlight 2 emits non-polarized white light with a uniform light amount over a polarizing plate 5 in a state where the stereoscopic image display apparatus 1 displays images (hereinafter, "the state of use of the stereoscopic image display apparatus 1"). In addition, although a planar light source is used for the backlight 2 in the present embodiment, a combination of, for example, a point light source such as LED and a condensing lens may be used instead of the planar light source. An example of this condensing lens is a Fresnel lens sheet. The Fresnel lens sheet has on one side surface a lens surface which coaxially has a convexity and concavity, and can convert light incident from the focus in the center of the back side into substantially parallel light and emit the light toward the front surface. Further, the backlight 2 according to the present embodiment can perform so-called scanning lighting with respect to the liquid crystal display 3. As illustrated in FIG. 1, the liquid crystal display 3 is formed with a liquid crystal panel 6 sandwiched by a pair of the polarizing plate 5 and polarizing plate 7. The polarizing plate 5 is disposed on the backlight 2 side in the liquid crystal panel 6 in the liquid crystal display 3. The polarizing plate 5 has a transmission axis and an absorption axis orthogonal to the transmission axis. Hence, when non-polarized light emitted from the backlight 2 is incident on the polarizing plate 5, the polarizing plate 5 allows transmission of light of non-polarized light having the polarizing axis parallel to a transmission axis direction, and blocks light having the polarizing axis parallel to the absorption axis direction. Meanwhile, the direction of the polarizing axis refers to a vibration direction of the electric field of light. The direction of the transmission axis in the polarizing plate 5 refers to a direction parallel to the horizontal direction in which the viewer 50 looks at the stereoscopic image display apparatus 1 as indicated by the arrow in FIG. 1.  Matsuhiro does not anticipate or render obvious, alone or in combination, a liquid-crystal panel including a display screen; a Fresnel lens which is on an opposite side of the liquid-crystal panel from the display screen; a light-diffusion member between the liquid-crystal panel and the Fresnel lens; a backlight emitting light toward the Fresnel lens; a heat sink accommodating the light-diffusion member, the backlight and the Fresnel lens; and a mirror that forms a virtual image corresponding to an image displayed on the display screen of the liquid-crystal panel, in a target space, wherein a surface of the Fresnel lens facing the backlight is uneven.
Claims 2-18 are allowed as being dependent on claim 1.
As of claim 19, the closest prior art Matsuhiro et al. (US 20120147281 A1) teaches a stereoscopic image display apparatus 1 that has a backlight 2, a liquid crystal display 3, and a switching retarder 8 of an optical unit, in this order, and has a controlling apparatus 12 which controls the backlight 2, the liquid crystal display 3 and the switching retarder 8. Further, these are accommodated in a housing (not illustrated). Furthermore, as illustrated in FIG. 1, the stereoscopic image display apparatus 1 has polarized glasses 10. A viewer 50 who views stereoscopic images wears these polarized glasses 10, and views images on the screen from the front surface side of the switching retarder 8. The backlight 2 is arranged in the farthest side of the stereoscopic image display apparatus 1 seen from the viewer 50. Further, the backlight 2 emits non-polarized white light with a uniform light amount over a polarizing plate 5 in a state where the stereoscopic image display apparatus 1 displays images (hereinafter, "the state of use of the stereoscopic image display apparatus 1"). In addition, although a planar light source is used for the backlight 2 in the present embodiment, a combination of, for example, a point light source such as LED and a condensing lens may be used instead of the planar light source. An example of this condensing lens is a Fresnel lens sheet. The Fresnel lens sheet has on one side surface a lens surface which coaxially has a convexity and concavity, and can convert light incident from the focus in the center of the back side into substantially parallel light and emit the light toward the front surface. Further, the backlight 2 according to the present embodiment can perform so-called scanning lighting with respect to the liquid crystal display 3. As illustrated in FIG. 1, the liquid crystal display 3 is formed with a liquid crystal panel 6 sandwiched by a pair of the polarizing plate 5 and polarizing plate 7. The polarizing plate 5 is disposed on the backlight 2 side in the liquid crystal panel 6 in the liquid crystal display 3. The polarizing plate 5 has a transmission axis and an absorption axis orthogonal to the transmission axis. Hence, when non-polarized light emitted from the backlight 2 is incident on the polarizing plate 5, the polarizing plate 5 allows transmission of light of non-polarized light having the polarizing axis parallel to a transmission axis direction, and blocks light having the polarizing axis parallel to the absorption axis direction. Meanwhile, the direction of the polarizing axis refers to a vibration direction of the electric field of light. The direction of the transmission axis in the polarizing plate 5 refers to a direction parallel to the horizontal direction in which the viewer 50 looks at the stereoscopic image display apparatus 1 as indicated by the arrow in FIG. 1.  Matsuhiro does not anticipate or render obvious, alone or in combination, a liquid-crystal panel including a display screen; a Fresnel lens which is on an opposite side of the liquid-crystal panel from the display screen; a light-diffusion structure between the liquid-crystal panel and the Fresnel lens; a backlight emitting light toward the Fresnel lens; and a main part accommodating the light-diffusion structure and the Fresnel lens, wherein a surface of the Fresnel lens facing the backlight is uneven.
Claim 20 is allowed as being dependent on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Ito et al. (US 20090262521 A1) teaches a surface light source device which includes a diffusing member which diffuses light, a reflective member which reflects light, plural light sources provided aligned in a flat manner between the diffusing member and the reflective member, and a light control member provided between the plural light sources and the reflective member as well as arranged in a state that a gap is imposed between the reflective member and the light control member, which has a light-guiding function of guiding part of light emitted from respective light sources in an alignment direction of the light sources, in which the light control member has a rugged structure portion in which geometric shapes in cross section are continuously formed on at least one surface;
- Prior Art Watanabe (US 20050041177 A1) teaches display device, a backlight unit emits light forward. Picture elements are arranged in columns and rows to define a picture element plane and each of the picture elements has a transmitting region to transmit light coming from the backlight unit. Collecting elements are arranged in front of the backlight unit to transmit and collect the light on the picture element plane. Each collecting element is associated with the transmitting region of one of the picture elements. The light transmitted through each collecting element forms a beam spot on the picture element plane. The center of the beam spot is located within the transmitting region associated with the collecting element. Two beam spots, formed on two picture elements that are adjacent to each other in a row direction, have their centers of mass shifted from each other in a column direction on the picture element plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882